Case: 4:18-cr-00975-CDP Doc. #: 314 Filed: 02/26/21 Page: 1 of 2 PageID #: 1380




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       No. S1-4:18 CR 975 CDP
                                             )
DUSTIN BOONE,                                )
CHRISTOPER MYERS,                            )
and STEVEN KORTE,                            )
                                             )
       Defendants.                           )

             MOTION FOR LEAVE TO FILE OVERLENGTH DOCUMENT

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

Assistant United States Attorneys for said District, and requests leave to file a document which

exceeds the Court’s page length limitation. The Government seeks leave to file “Government’s

Response to Defendants’ Motions in Limine Concerning Text Messages” which exceeds fifteen

pages because it is a consolidate response to the defendants’ motions in limine concerning text

messages the Government intends to introduce at trial.

                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney

                                                  /s/ Robert F. Livergood
                                                 ROBERT F. LIVERGOOD, #35432MO
                                                 CARRIE COSTANTIN #35925
                                                 Assistant United States Attorneys
                                                 111 S. 10th Street, Rm. 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200



                                                 1
Case: 4:18-cr-00975-CDP Doc. #: 314 Filed: 02/26/21 Page: 2 of 2 PageID #: 1381




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, the foregoing was filed electronically with the

Clerk to be served by operation of the Court’s electronic filing upon the following:

Patrick S. Kilgore
Attorney for Dustin Boone
1015 Locust
Suite 914
St. Louis, MO 63101
Email: patrick@patrickkilgorelaw.com;

N. Scott Rosenblum
Attorney for Christopher Myers
120 S. Central Ave.
Suite 130
Clayton, MO 63105
Email: srosenblum@rsflawfirm.com; and

John P. Rogers
Attorney for Steven Korte
120 S. Central Ave.
Suite 160
Clayton, MO 63105
Email: jrogers@rsblawfirm.com.



                                             /s/Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney




                                                2
